PER CURIAM.
Order of special term, dated June 14, 1900, modified, so as to read as follows: “Ordered, that the prayer of the_ petition be, and the same is hereby, in all things denied, with $10 costs, unless the petitioner amends said petition and its complaint in the proposed action of interpleader in such manner as to offer to pay into court the amount claimed by the receivers in their action upon the policy in question, viz. $3,000 and interest thereon from April 23, 1900; and, in case said amendment is made, leave is hereby granted to the petitioner, the Provident Savings Life Assurance Society of New York, to institute an action of interpleader in Brie county against Henry H. Persons and John R. Hazel as receivers of the Bank of Commerce in Buffalo, Mary Helen Brown, and Lizzie C. Thorne, individually and as executrix of the last will and testament of William B. Thorne, deceased.’ As thus modified, said order is affirmed, with $10 costs and disbursements, to be paid by the appellant to the respondent. All concur.